DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2015/0157784 to Santora et al.
In the specification and figures, Santora discloses the apparatus as claimed by Applicant. With regard to claims 1, 2, Santora discloses a shunt device with an outer tube member 5497/5580 with a drainage outlet and openings 5531, a coaxial inner tube member 5463 forming a second lumen with openings 5440 therethrough, and a pump member (positive pressure in the purging tube 5463 may be provided by a positive pressure source, see ¶0223). See FIGS 45, 46 and accompanying text. 
With regard to claim 3, Santora illustrates that the openings in the outer tube member appear to be larger than the openings in the inner tube member. See FIG 46.

With regard to claim 11, Santora illustrates that the outer tube member comprises ten openings, within the range claimed by Applicant. See FIG 46.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0157784 to Santora et al.
In the specification and figures, Santora teaches the apparatus substantially as claimed by Applicant. See rejections above. 
With regard to claim 4, Santora does not disclose that the openings along the inner tube are sized to permit only gas flow therethrough. However, Santora discloses that the openings are sized to permit gas flow therethrough (see ¶0229). It is within the skill of a worker in the art to optimize the size of an opening to facilitate a desired function. It would have been within the skill of a person having ordinary experience in the art at the time of filing to optimize the gas-permitting openings disclosed by Santora to permit only gas flow, as claimed by Applicant.

With regard to claim 6, Santora discloses a reduced pressure delivery system with a pump, valve 5497, and a controller 5498 (see ¶0230).
With regard to claim 9, Santora discloses that the apparatus may comprise a pressure sensor 435. 
With regard to claims 12-14, Santora does not disclose that the inner tube member comprises the claimed number of openings nor the claimed diameter of the outer and inner openings. However, it is within the skill of a worker in the art to optimize the number of holes in a lumen to facilitate a desired flow profile. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time if filing to select the number of holes and the hole diameter needed to achieve desired flow.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0157784 to Santora et al in view of US 2005/0284815 to Sparks et al.
In the specification and figures, Santora teaches the apparatus substantially as claimed by Applicant. See rejections above. 

.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the method claimed by Applicant. In particular, the prior art fails to disclose or suggest the steps of inserting the claimed shunt device into a patient, drawing bodily fluid into the shunt, and upon detection of an obstruction in the outer tube, activating a pump to pressurize the inner tube in a manner to force fluid out of the outer tube, clearing the obstruction, along with the other steps and limitations of the claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        25 January 2022